DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s response to the restriction requirement dated 03 September 2021 has been received.  Applicant’s election of Group I, claims 1 – 9 and 15 in the reply filed on 01 November 2021 is acknowledged. Because applicant did not distinctly and/or specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 10 – 14 and 16 – 18 have been withdrawn from further consideration and an Action on the merits of claims 1 – 9 and 15 follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the “an interior cavity” in line 3 is the same “cavity” recited in line 4 or a different cavity not heretofore recited in the claim.
Regarding claims 6 and 7, the phrase "in particular" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 7, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “substantially soluble in water”, and the claim also recites “at least partially soluble in water” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 9, the phrases "more preferably", “still more preferably”, and “most preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2 – 5, 8, and 15 are rejected by virtue of their dependence on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 7 – 9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lach et al. US 2019/0177079.
Regarding claim 1, Lach discloses a capsule (1A) capable of the preparation of a beverage in a beverage machine (fig.2) by feeding liquid into the capsule and extracting a beverage out of the capsule which capsule comprises containment walls (8) forming an interior cavity (cavity 2) containing a beverage precursor (coffee) for mixing with the liquid in the cavity, wherein the beverage precursor comprises a layer of compressed coffee precursor (pellets 4) (paragraph [0061]) and a layer comprising a further substance (dairy or vegetable), wherein the layer of compressed coffee precursor is more compressed than the layer comprising the further substance (non-compacted powder 5) (paragraph [0110] and fig. 3).
Regarding claim 2, Lach discloses the capsule has an outlet side through which the beverage is capable of being extracted and the layer of the further substance is located between the layer of coffee precursor and the outlet side (paragraph [0111]).
Regarding claim 3, Lach discloses the further substance (second beverage precursor) would be dairy based (paragraph [0117]) which is inherently more heat sensitive than the coffee precursor of roast and ground coffee.  
Regarding claim 7, Lach discloses the further substance (dairy or vegetable) to be a second beverage precursor which is to say that in order to make a beverage the further substance would necessarily have to be at least partially soluble in water (paragraph [0117]).
Regarding claim 8, Lach discloses the layer of coffee precursor (pellets 4) substantially occupies the entire cross section of the cavity in a first plane and the layer comprising the further substance (extractable powder 5) substantially occupies the entire cross section of the cavity in a second plane (paragraph [0115], [0117], and fig. 1, 2, 6, and 4).
Regarding claim 9, Lach discloses the layer of coffee precursor is compressed with a pressure over 1 bar (5 kN/cm2 = 500 bar) (paragraph [0061]) and the further substance is compressed with a pressure of less than 1 bar (non-compacted powder) (paragraph [0110])
Regarding claim 15, the limitation “a beverage obtained from a capsule” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of obtaining the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 3, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lach et al. US 2019/0177079 in view of Pribus et al. US 20130068109 as further evidenced by Pribus et al. US 2013/0071532, Bethuy et al. US 2016/0368753, Bromley et al. US 2014/0227242, Ezaz-Nikpay et al. US 2015/0289708.
Claims 4, 5, and 6 differ from Lach in the further substance comprising an algae product.  
Pribus discloses a capsule (14) capable of the preparation of a beverage in a beverage machine (dispenser 10) by feeding liquid into the capsule and extracting a beverage out of the capsule which capsule comprises containment walls (housing 20) forming an interior cavity (chamber 24) containing a beverage precursor (beverage 
Pribus is providing a beverage precursor in the form of an algae product, in particular spirulina for the art recognized function of providing the consumer with a beverage comprising a beneficial supplement which is applicant’s reason for doing so as well.  To therefore modify Lach and have the further substance comprise an algae product, in particular spirulina, as taught by Pribus would have been an obvious matter of choice and/or design for the ordinarily skilled artisan.
Claim 5 is further rejected for the same reasons given above in the rejections under 35 U.S.C. 102(a)(1) over Lach.
Pribus (‘532, paragraph [0042]), Bethuy (paragraph [0131]), Bromley (paragraph [0024]), and Ezaz-Nikpay (paragraph [0073]) all provide further evidence that it was well established and common in the art to prepare a beverage that would comprise a beverage precursor in the form of an algae product, in particular spirulina.
Further regarding claim 3, it is noted that in view of Pribus, Bethuy, Bromley and Ezaz-Nikpay, the combination also discloses the use of spirulina which is applicant’s disclosed / claimed heat sensitive ingredient.
Claims 1 – 3, 7 – 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamerbeek et al. US 2012/0251672 in view of Lach et al. US 2019/0177079.
Regarding claim 1, Kamerbeek discloses a capsule (2) capable of the preparation of a beverage in a beverage machine by feeding liquid into the capsule and 
Kamerbeek further discloses the beverage precursors would have varying degrees of compression.  Claim 1 differs from Kamerbeek in the layer of compressed coffee precursor being more compressed than the layer comprising the further substance.
Lach discloses a capsule (1A) capable of the preparation of a beverage in a beverage machine (fig.2) by feeding liquid into the capsule and extracting a beverage out of the capsule which capsule comprises containment walls (8) forming an interior cavity (cavity 2) containing a beverage precursor (coffee) for mixing with the liquid in the cavity, wherein the beverage precursor comprises a layer of compressed coffee precursor (pellets 4) (paragraph [0061]) and a layer comprising a further substance (dairy or vegetable), wherein the layer of compressed coffee precursor is more compressed than the layer comprising the further substance (non-compacted powder 5) (paragraph [0110] and fig. 3).  Lach is compressing the layer of coffee precursor more than the further substance to provide an efficient solution for modulating the extraction efficiency of the coffee from the capsule, i.e. to provide different extraction kinetics regarding different extraction kinetics with respect to coffee solids and/or aroma release which is applicant’s reason for doing so as well.  To therefore modify Kamerbeek and 
Regarding claim 2, Kamerbeek in view of Lach discloses the capsule has an outlet side through which the beverage is capable of being extracted and the layer of the further substance is located between the layer of coffee precursor and the outlet side (‘079, paragraph [0111]).
Regarding claim 3, Kamerbeek in view of Lach discloses the further substance (milk) (‘672, paragraph [0032]) (second beverage precursor) (‘079, paragraph [0117]) would be dairy based which is obviously more heat sensitive than the coffee precursor of roast and ground coffee.  
Regarding claim 7, Kamerbeek in view of Lach discloses the further substance (milk) (‘672, paragraph [0032]) (dairy or vegetable) (‘079, paragraph [0017]) to be a second beverage precursor which is to say that in order to make a beverage the further substance would necessarily have to be at least partially soluble in water.
Regarding claim 8, Kamerbeek in view of Lach discloses the layer of coffee precursor (compacted tablets 30, 32, 34, 36, 37) substantially occupies the entire cross section of the cavity in a first plane (‘672, paragraph [0048] and fig. 5 and 6) and the layer comprising the further substance (extractable powder 5) substantially occupies the entire cross section of the cavity in a second plane (‘079, paragraph [0115], [0117], and fig. 1, 2, 6, and 4).
Regarding claim 9, Kamerbeek in view of Lach discloses the layer of coffee precursor is compressed with a pressure over 1 bar (5 kN/cm2 = 500 bar) (‘079, 
Regarding claim 15, the limitation “a beverage obtained from a capsule” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of obtaining the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Kamerbeek in view of Lach discloses capsule as claimed.
Claims 3, 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kamerbeek et al. US 2012/0251672 in view of Lach et al. US 2019/0177079 in view of Pribus et al. US 20130068109 as further evidenced by Pribus et al. US 2013/0071532, Bethuy et al. US 2016/0368753, Bromley et al. US 2014/0227242, Ezaz-Nikpay et al. US 2015/0289708.
Claims 4, 5, and 6 differ from Kamerbeek in view of Lach in the further substance comprising an algae product.  
Pribus discloses a capsule (14) capable of the preparation of a beverage in a beverage machine (dispenser 10) by feeding liquid into the capsule and extracting a beverage out of the capsule which capsule comprises containment walls (housing 20) forming an interior cavity (chamber 24) containing a beverage precursor (beverage media 30) (paragraph [0033]) for mixing with a liquid in the cavity to prepare a 
Pribus is providing a beverage precursor in the form of an algae product, in particular spirulina for the art recognized function of providing the consumer with a beverage comprising a beneficial supplement which is applicant’s reason for doing so as well.  To therefore modify Kamerbeek in view of Lach and have the further substance comprise an algae product, in particular spirulina, as taught by Pribus would have been an obvious matter of choice and/or design for the ordinarily skilled artisan.
Claim 5 is further rejected for the same reasons given above in the rejection of claim 1 under 35 U.S.C. 103 over Kamerbeek in view of Lach.
Pribus (‘532, paragraph [0042]), Bethuy (paragraph [0313]), Bromley (paragraph [0024]), and Ezaz-Nikpay (paragraph [0073]) all provide further evidence that it was well established and common in the art to prepare a beverage that would comprise a beverage precursor in the form of an algae product, in particular spirulina.
Further regarding claim 3, it is noted that in view of Pribus, Bethuy, Bromley and Ezaz-Nikpay, the combination also discloses the use of spirulina which is applicant’s disclosed / claimed heat sensitive ingredient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        05 November 2021



/VIREN A THAKUR/Primary Examiner, Art Unit 1792